Carter, J.,
concurring.
The doctrine of estates, together with the characteristics and manner of creation of estates, has come down to us from the common law of England. A joint tenancy is an estate with many distinguishing features which originated in the common law. Naturally, we have adopted the common law as to joint tenancies by virtue of the act of our legislature in adopting all of the common law that is applicable. We cannot escape this conclusion by merely saying that it is within the sound judgment of this court to say what is and what is not applicable. The invocation of such a rule would introduce speculation and uncertainty into the field of titles and estates, a result to be unqualifiedly condemned. Property law has had a separate development, and of all the law, it has been the slowest to change and the most stubborn in resisting innovations. The reason for this is so patent as not to require exposition here. I agree that the law should not be made static and that opportunities should be available to meet changing conditions. But innovations should not be indulged in to create confusion and uncertainty, the best evidence of which is contained in the very dissent which charges the majority opinion with so doing.
In a joint tenancy the tenants thereof must have one and the same interest, arising by the same conveyance, commencing at the same time, and held by one and the same undivided possession. A common-law joint tenancy, upon the death of one joint tenant, vests the whole title in the *408survivor free from the debts of the deceased joint tenant. In such an estate the four unities of time, title, interest and possession must be maintained throughout its tenure because an act which destroys one or more of the unities results in a severance incompatible with the existence of a joint tenancy. An estate in joint tenancy as known in the common law is lawful in this state, and there being no legislation restricting its nature, characteristics and attributes, the term “joint tenancy,” when used as descriptive of an estate conveyed, means a joint tenancy as known in the common law.
An estate in the nature of a joint tenancy can be created by contract. The right of survivorship can be supplied by the agreement of the parties. But it is not, strictly speaking, a joint tenancy and it does not have all the attributes of such an estate. There can be a sale, gift or pledge of the interest of one cotenant in such an estate created by specific contract without the destruction of the estate. The interests of the joint owners in such an estate are subject to debts. Such is not the case in a common-law joint tenancy. The case of Neneman v. Rickley, 110 Neb. 446, 194 N. W. 447, the primary basis of the dissenting opinion, is such an estate created by contract. The contract in that case did not create a joint tenancy and the opinion so states. The interests of the parties were subject to the debts of the deceased joint tenant which is also shown by the opinion. A close reading of that decision discloses that it was not a joint tenancy, but did create a tenancy in common with, some but not all of the attributes of a joint tenancy.
If we are to say that a joint tenancy with all its peculiar characteristics and attributes can exist without the unities of time and title, on what basis can we say that any of the common-law unities are essential? If the common-law definition of the term “joint tenancy” is not the basis of determining its nature and manner of its creation, then how are they to be determined? Certainly, the components of such an impoxdant estate cannot be left to the decisions of the courts on the facts of each particular case. Such a *409rule would disrupt real estate transactions and impair the merchantability of every estate, where tenancies in common or joint tenancies might be involved. In an estate created by contract we can interpret the language used and gather the intent of the testator or grantor from the instrument creating it. But when the words “joint tenancy” alone are used as descriptive of the estate conveyed, we must look to the common law, the place of its creation, for the answer. And if the common-law definition be archaic and obsolete, our legislature has the power to change it, in which event we could look to the language of the statute in determining the nature and characteristics of the statutory joint tenancy thus created. By this method definiteness and certainty would be maintained and the confusion and want of uniformity that would otherwise follow would be avoided.
Essential requirements were lacking in the case before us to create a joint tenancy and the situation cannot be remedied by a declaration in the deed that it is intended to convey a joint tenancy. A noted text-writer states the rule applicable in the case before us as follows: “A conveyance by a husband and wife of property owned by the wife to themselves cannot create an estate in joint tenancy, but is effective to convey the husband an undivided half interest in the property, even though the deed declares that it is intended to convey a joint tenancy, and not a tenancy in common.” 2 Tiffany, Real Property (3d ed.) sec. 421. While it was not necessary to a decision to determine the nature of the estate conveyed by the deed in the case before us, the writer has no hesitancy in answering the question posed by the dissent by stating that the deed before us, except for the undue influence found to exist, conveyed a half interest in the land to the wife.
It is essential that titles and estates in land be definite and certain. It is not a field in which the court should undertake to establish that it is liberal and modernistic in keeping pace with changing conditions. The creation of hybrid estates unknown to the common law is to be deplored. It can only bring about uncertainty; confusion and *410want of stability in estates and their attributes. Carried to an absurd conclusion, there would eventually be as many different kinds of estates as there are tracts of land. The plain duty of this court is in the opposite direction. Many states have made changes by legislative action and this is entirely proper. Other states have made such changes by judicial fiat which have, resulted in all the varied and conflicting decisions cited in the dissent. I submit that it is the obligation of this court to adhere to the landmarks of the common law on this subject until we are directed by competent authority to deviate therefrom.